Citation Nr: 0931250	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  03-18 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from December 
1963 to September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision, in part, denied 
entitlement to TDIU.

In July 2004, the Veteran testified at a personal hearing 
before a Veterans Law Judge who is no longer employed at the 
Board.  He has waived his right to an additional hearing.  A 
copy of the transcript of that hearing is of record.

The case was previously before the Board in November 2004 and 
December 2007 when it was remanded for additional development 
and adjudication.  The Board now proceeds with its review of 
the appeal.  

In a May 2009 written brief presentation, the Veteran's 
representative asserted what appear to be informal claims for 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) and Parkinson's disease.  These issues have 
not been adjudicated by the RO and are not properly before 
the Board at this time.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are:  right 
(major) wrist fusion with arthritis rated at a 50 percent 
disability rating and periostitis of the right foot and ankle 
rated at a 10 percent disability rating.

2.  The Veteran's combined service-connected disability 
rating is 60 percent.  

3.  The Veteran is a college graduate with significant work 
experience as an aerospace engineer; he has also worked at a 
ski resort and in restaurants.  

4.  The Veteran's service-connected disabilities do not 
preclude him from securing and following substantially 
gainful employment.     


CONCLUSION OF LAW

The criteria for a grant of TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (CAVC) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The CAVC held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the Veteran was provided the required 
notice in letters dated October 2001, March 2006, and March 
2008.  The claim for TDIU was subsequently readjudicated in a 
September 2008 Supplemental Statement of the Case.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This has 
been accomplished in the instant case as VA treatment 
records, private treatment records, and Social Security 
Administration records have been obtained.  The Veteran was 
also provided with VA examinations, the reports of which are 
of record.  

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to:  service 
treatment records; his contentions and hearing testimony; 
private medical examination reports, VA medical records, 
Social Security Administration records and VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, 
with respect to the Veteran's claim for TDIU.  

The Veteran claims entitlement to TDIU.  That is, he claims 
that his service-connected disabilities render him 
unemployable.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 
(Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective 
criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a 
total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Subjective criteria, set forth at 38 
C.F.R. § 4.16(a), provide for a TDIU when, due to service-
connected disability, a Veteran is unable to secure or follow 
a substantially gainful occupation, and has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  VA has defined 
"substantially gainful employment" in the Adjudication and 
Procedural Manual as "employment at which nondisabled 
individuals earn their livelihood with earnings comparable to 
the particular occupation in the community where the veteran 
resides." See M21-1 MR IV.ii.2.F.24.d. (formerly Manual M21-
1, Part VI, Section 7.09(7).  Referral to the Director of the 
Compensation and Pension Service for extraschedular 
consideration is warranted in the case of Veterans who do not 
meet the aforementioned percentage requirements if the 
individual is unable to secure and follow a substantially 
gainful occupation. 38 C.F.R. § 4.16(b) (2008).

In the present case, the Veteran has two service-connected 
disabilities.  He is service-connected for a right wrist 
fusion of the major extremity, he is right handed, with 
arthritis rated at a 50 percent disability rating pursuant to 
38 C.F.R. § 4.71a,Diagnostic Code 5214.  He is also service-
connected for periostitis of the right foot and ankle at a 10 
percent disability rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5271.  His combined service-connected 
disability rating is 60 percent.  Accordingly, he does not 
meet the minimum schedular criteria for TDIU for a Veteran 
with multiple service-connected disabilities.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b) (2008).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The Veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed. 38 
C.F.R. § 4.16(b).  The rating board did refer this case for 
extra-schedular consideration.

In April 2008, the Appeals Management Center referred the 
Veteran's claim to the Director of the Compensation and 
Pension Service for extra-schedular consideration of TDIU.  
In August 2008, the Director of the Compensation and Pension 
Service issued a decision which indicated that TDIU was not 
warranted.  This decision indicated that the evidence of 
record revealed that, despite the Veteran's service-connected 
right wrist and right foot/ankle disorders rated at a 
combined 60 percent disability rating, the Veteran was also 
treated for nonservice connected disabilities including 
surgeries to both knees and the left shoulder, carpal tunnel 
release and arthrodesis of the left wrist, Parkinson's 
disease, status post deep thalamic implants, bipolar 
disorder, anxiety, and substance abuse.  Further noted was 
the Veteran's college education level and his eight years of 
work experience as an aerospace engineer.  After reviewing 
all of the medical evidence of record, including VA 
examination reports dated in October 2001, April 2002, and 
June 2005, the determination was made that entitlement to 
TDIU was not warranted and that the Veteran's inability to be 
gainfully employed was the result of his numerous, severe, 
nonservice connected disabilities. 

The issue then is whether the Veteran's service connected 
disabilities precludes him from securing and following 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993). 

A private physician, C.B., M.D., provided a statement dated 
in April 2001, wherein she opined that the Veteran, who had 
been her patient for three years, "is unable to be employed 
at any job requiring the use of his hands and wrists."  She 
reported that this "disability should be based on both his 
severe chronic hand and wrist pain from arthritis and his 
severe Parkinson disease with subsequent secondary tremor."  
She indicated that the right and left wrist fractures caused 
significant osteoarthritis through the years resulting in the 
need for surgery and the placement of arthrodesis using AO 
wrist fusion plate with bone grafts to both wrists along with 
carpal tunnel release performed on both wrists.  The Board 
notes that the Veteran is not service connected for a left 
wrist disability or Parkinson's disease.  A June 2000 
statement from the surgeon, R.P., M.D., indicated that the 
Veteran had a long history of wrist pain after a fracture of 
the right wrist in 1965 with subsequent post-traumatic 
arthritis that resulted in a slack wrist and severe 
degenerative changes noted in the wrist requiring arthrodesis 
or fusion of the right wrist in January 2000.  His wrist had 
done well since the surgery but he did not have any motion of 
the wrist.  

VA Compensation and Pension examinations were conducted in 
October 2001 and April 2002.  Both of these examination 
reports noted that the Veteran's right wrist had been 
surgically fused.  The April 2002 report noted that the right 
wrist was "not contracted in a flexed position, but 
ankylosed in an extended position . . . this may seem to be 
somewhat favorable because the patient can still use his 
hands to do some tasks."  

In March 2003, the Veteran's former employer submitted a form 
concerning the Veteran.  It was reported that the Veteran 
left their employment on July 15, 1988, and earned $27,696 as 
a base annual salary amount in the 12 months prior to that 
date.  No concessions due to disability were reported and it 
was not indicated that he was terminated from employment or 
that he retired on disability.  The former employer noted 
that he was not receiving or entitled to receive sick, 
retirement or other benefits as a result of his employment 
with the company.  

A July 2004 letter from the Veteran's private physician again 
indicates that the Veteran is severely disabled as a result 
of his service-connected right wrist disability along with a 
nonservice connected left wrist disability and nonservice 
connected Parkinson's disease.  This physician states that 
the Veteran has "profound loss of fine & gross motor 
control, paresthesias, and marked decreased strength and 
range of motion in his hands and wrists.  In effect his level 
of effective function is equal to or less than that of 
prosthetic hands or amputated stump."  

During the travel Board hearing of July 2004, the Veteran 
reported that he could not write or grip anything with the 
right hand.  The Veteran stated that when he would have to do 
fine work with his employees building printed wiring boards, 
etc., his fingers would hurt longer and longer.  The Veteran 
stated that he took a voluntary layoff so he could get more 
money than he would do during a nonvoluntary layoff.  He 
reported that when he left his employment he could still 
write and handle stuff.  He was a production engineer and 
supervised 30 people putting together the space shuttle 
Challenger.  He said he then tended bar for a year until he 
could no longer handle the glasses.  The Veteran said that he 
would work if he had use of his hand.  

Social Security Administration (SSA) records were thereafter 
received.  A June 2004 statement from J.O., M.D., indicated 
that the Veteran had significant arthritis in both wrists and 
there was a limitation of work that he could do with his 
wrists.  He could do light work such as cooking but no heavy 
lifting greater than 20 pounds with either wrist.  A 
treatment record from C.B., M.D., dated in July 2004 noted 
that he had chronic thickening and decreased range of motion 
at both wrists and metacarpophalengeal joints.  The 
assessment was upper extremity osteoarthritis with severe 
chronic pain, lack of function and mobility.  SSA determined 
in November 1988 that the Veteran was disabled due to a 
primary diagnosis of bipolar disorder and a secondary 
diagnosis of multiple substance abuse.  Another determination 
in December 2004 found that he was disabled as a result of a 
primary diagnosis of Parkinson's Disease and a secondary 
diagnosis of anxiety related disorder.  In connection with a 
March 1994 application for SSA disability, the Veteran 
reported that he lost his job as a supervisor, the ski resort 
position and a restaurant job due to mood changes and manic 
behavior.   

In June 2005, another VA examination of the Veteran was 
conducted.  Physical examination revealed the Veteran's right 
wrist was ankylosed as a result of the surgical fusion in a 
neutral position with no flexion or extension.  The Veteran 
reportedly could not continue his work as an aerospace 
engineer due to pain and indicated that he had applied for 60 
jobs in the last years but was unable to secure a job, which 
he felt may be secondary to his limitations.  The examiner 
noted that the Veteran was "unable to use his right wrist 
effectively and has trouble writing."  With respect to the 
Veteran's service-connected right ankle periostitis, the 
examiner indicated it precluded him from any job requiring 
movement from place to place and resulted in him being unable 
to be gainfully employed in his occupational field as manager 
of a ski resort.  

An April 2008 VA outpatient treatment record, however, noted 
that he was able to walk independently with a shuffling gait.  

The evidence of record does indicate that the Veteran has 
significant disability involving his right wrist.  It is 
surgically fused in a neutral position, with limited movement 
and functional ability.  He has continuing complaints of 
pain.  The 2004 private physician's statement indicates that 
the right wrist's "effective function is equal to or less 
than that of prosthetic hands or amputated stump."  This is 
questionable as the 2005 VA examination report reveals that 
the Veteran can write with his right hand, albeit with 
difficulty.  Also, some of the impairment of the use of the 
Veteran's right hand and wrist noted in the medical evidence 
of record, is specifically related to a combination of the 
service-connected right wrist disability, and tremor 
resulting from his nonservice-connected Parkinson's disease.  

The Board has reviewed all of the evidence of record.  Recent 
VA treatment records show diagnoses of multiple disabilities, 
most of which are not service-connected all of which appear 
to be the primary causes of his inability to work.  SSA 
determined that the Veteran was disabled from working due to 
primary and secondary disabilities that do not include his 
service-connected disabilities.  The Veteran also reported in 
connection with a claim for SSA disability benefits in 1994 
that he was no longer employed as an aerospace engineer, ski 
resort worker and restaurant worker for psychiatric reasons.  
The Board finds that this evidence which was submitted to 
another federal agency years before he claimed TDIU is 
credible as to the reason for him leaving or losing 
employment.  Of course, this does not preclude him from 
claiming years later that he cannot secure and follow 
substantially gainful employment as a result of his service-
connected disabilities.  However, the Board does find that 
current statements, provided in connection with his VA claim, 
to the effect that he had to leave prior employment due to 
pain from his service-connected wrist disability is not 
credible.  

The employer he had when he was an aerospace engineer did not 
provide any information indicating that his service-connected 
disabilities hindered him in his employment.  Also, while the 
Veteran has reported that he had other employment to include 
at a ski resort and restaurant as well as other jobs over the 
years, he has not provided any information from those 
employers as to how his service-connected disabilities 
affected his employment.  The Board has considered the 
Veteran's testimony that pain affected him and caused him to 
leave or lose employment as a restaurant worker and ski 
resort technician but as stated above has found his 
statements to not be credible.  Nor has he provided any 
documentation from potential employers who turned him down 
for employment as to the reasons therefore.  He indicated to 
a VA examiner that he felt the reasons were his service-
connected disabilities, however, he did not know that for 
certain.  

There is medical evidence of record indicating that the 
Veteran is unemployable as a result of his service-connected 
disabilities.  The VA examiner in 2005 indicated that the 
Veteran was unable to work in a position like the ski resort 
manager position that required him to move from place to 
place.  However, the Board notes that a 2008 VA outpatient 
treatment record indicated that the Veteran could ambulate 
independently albeit with a shuffle.  Moreover, there is no 
indication in the record that the Veteran would be precluded 
from using an assistive device or a wheelchair if needed in a 
position commensurate with his college education and work 
experience as a product planner/aerospace engineer.  

Concerning his right hand, the Board notes that the Veteran's 
private physician has indicated that he is unemployable as a 
result of both hands and wrists  (only one of which is 
service-connected) and Parkinson's disease.  Accordingly, 
since her statements did not indicate that he is unemployable 
solely as a result of service-connected disabilities, her 
statement is not entitled to any probative weight.  The 2005 
VA examiner also indicated that the Veteran could not be 
gainfully employed in his occupational field as a result of 
pain in his right wrist.  The positions the Veteran mentioned 
to the examiner where his position as an aerospace engineer 
and manager of a ski resort.  The Board notes that in 
connection with the 1994 claim for SSA disability benefits, 
the Veteran reported that he had a number of jobs including 
those referenced above.  He indicated that he had three 
positions from 1970 to July 1988 as a production planner.  
This involved reviewing engineering drawings and then using 
those to provide step by step instructions to the prototype 
assemblers to assemble and build various electronic 
assemblies.  He also produced schedules and closely monitored 
the day to day progress of his assigned systems.  He also 
reported that he had jobs in several restaurants from 1990 to 
1991 but could not keep the jobs due to his limited attention 
span.  He also reported that he worked as a custodian in 1999 
but had to leave the job due to his physical limitations.  

The evidence does not show that he cannot obtain and follow 
substantially gainful employment in the field where he has 
the most experience, as a production planner/aerospace 
engineer.  Although he cannot undertake employment that 
requires him to write/type with his service-connected hand, 
there is no indication as to why he could not put together 
written instructions for engineers along with schedules using 
dictation methods or voice recognition software so he would 
not have to write or type.  The Veteran testified that when 
he did fine work with his employees building the wiring 
boards, his fingers would hurt longer.  However, he did not 
indicate in the SSA applications or elsewhere that he is 
required to do this fine work as opposed to 
directing/monitoring the employees as they complete the fine 
work.  The evidence shows that he would not be able to work 
in restaurants as a bartender or dishwasher, at ski resorts 
as a technician and work as a custodian is more than likely 
precluded as a result of his service-connected disabilities, 
however, the record does not indicate that he cannot secure 
and follow substantially gainful employment in the profession 
that he has the most experience in, as a production 
planner/supervisor.  Instead, the record shows that he has 
numerous, significant nonservice-connected disabilities that 
preclude him from securing and following substantially 
gainful employment.  

After a full review, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for 
entitlement to TDIU.  Accordingly entitlement to TDIU is 
denied and benefit-of-the-doubt rule does not apply. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability is denied.


____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


